Title: Thomas Jefferson to Abraham Small, 20 May 1814
From: Jefferson, Thomas
To: Small, Abraham


            
              Sir Monticello May 20. 1814.
              I thank you for the copy of the American Speaker which you have been so kind as to send me. it is a judicious selection of what has been excellently spoken on both sides of the Atlantic; and according to your request I willingly add some suggestions should another edition be called for.
			 to the speeches of Ld Chatham might be added his reply to Horace Walpole on the Seamen’s bill in the H. of Commons in 1740; one of the severest which history has recorded. indeed the subsequent speeches on order, to which that reply gave rise, being few short
			 and pithy well merit insertion in such a collection as this.
			 they are in the 12th vol. of Chandler’s Debates of the H. of Commons.
			 but the finest thing in my opinion which the English language has produced is the Defence of Eugene Arum, spoken by himself at the bar of the York Assizes in 1769 1759. on a charge of murder, and
			 to be found in the Annual Register of that date, or a little after. it had been
			 upwards of 50. years since I had read it, when the reciept of your letter induced me
			 to look up a MS. copy I had preserved, and on re-perusal at this age & distance of time, it loses nothing of it’s high station, in my mind, for classical style, close logic, and strong
			 representation. I send you this copy which was taken for me by a school-boy, replete with errors of punctuation, of orthography, and sometimes substitutions of one word for another. it would be
			 better to recur to the Annual Register itself for correctness, where also, I think, are stated the circumstances and issue of the case.
			 to these I would add
			 the short, the nervous, the unanswerable speech of Carnot, in 1803. on the proposition to declare Bonaparte Consul for life. this creed of republicanism should be well translated, and placed in the hands & heart of every friend to the rights of self government. I consider these speeches of Arum, & Carnot, and that of Logan, inserted in your collection, as worthily standing in a line with
			 those of Scipio and Hannibal in Livy,
			 and of
			 Cato and Caesar in Sallust.
			 on examining the Indian speeches in
			 my possession, I find none which are not already in your possession collection, except that my copy of the Cornplanter’s has much in it which yours has not. but, observing that the omissions relate to special subjects only, I presume they are omitted made purposely, and indeed properly.
              I must add more particular thanks for the kind expressions of your letter towards myself. these testimonies of approbation from my fellow citizens, offered too when the lapse of time may have cooled and matured their opinions, are an ample reward for such services as I have been able to render them, and are peculiarly gratifying in a state of retirement & reflection. I pray you to accept the assurance of my respect.
              Th:
                  Jefferson
            
            
              P. S. since writing the above I have undertaken to transcribe the schoolboy copy of Arum’s speech, and to correct some of it’s errors: but some, I am persuaded, still remain. the book therefore should be recurred to.
            
          